 212305 NLRB No. 25DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The unit consists of:All full-time and regular part-time nonprofessional employees
and licensed practical nurses employed by West Lawrence Care
Center, Inc., excluding all registered nurses, professional em-
ployees, office clerical employees, guards, and supervisors as
defined in the Act.2West Lawrence Care Center, Inc. took over the ownership of thenursing home from Seagirt in January 1988.3It is stipulated or undisputed that United Health Care FacilitiesAssociation is an unincorporated association without bylaws, offi-
cers, or dues, that it uses Attorney Tuchman's office address, and
that liability for Tuchman's retainer fee is divided equally among the
employer-members.4An undated document in evidence executed by then Seagirt Presi-dent Zimmerman purports to authorize ``United Health Care Asso-
ciation'' (sic) to bargain and execute a collective-bargaining agree-
ment on Seagirt's behalf.West Lawrence Care Center, Inc. and Rita Aulisio,Petitioner and 1115, Nursing Home and Hos-
pital Employees Union, a Division of 1115 Joint
Board UnionWest Lawrence Care Center, Inc. and Local 1199,Drug, Hospital and Health Care Employees
Union RWDSU, AFL±CIO, Petitioner and
1115, Nursing Home and Hospital Employees
Union, a Division of 1115 Joint Board. Cases29±RD±639 and 29±RC±7396September 30, 1991DECISION ON REVIEW AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHPursuant to the respective petitions for decertifica-tion and representation filed on July 5 and 21, 1989,
by Rita Aulisio, an individual, and Local 1199, Drug,
Hospital and Health Care Employees Union RWDSU,
AFL±CIO (the Petitioners), on April 6, 1990, the Re-
gional Director for Region 29 of the National Labor
Relations Board issued a Decision and Direction of
Election in a unit of nonprofessional employees of
West Lawrence Care Center, Inc. (the Employer).1Thereafter, in accordance with Section 102.67 of theBoard's Rules and Regulations, the Employer and the
current bargaining representative, 1115, Nursing Home
and Hospital Employees Union, a Division of 1115
Joint Board (the Union), filed timely requests for re-
view of the Regional Director's decision, and the Peti-
tioners filed a brief in opposition. On May 21, 1990,
the Board granted the requests for review, finding that
they raised substantial issues warranting review, and
the parties thereafter submitted briefs on review to the
Board.The requests for review raise the issue whether thesingle-employer unit is no longer appropriate because
it has been merged into a broader unit by its alleged
inclusion in a multiemployer collective-bargaining unit.
Briefly, the Regional Director found that there was in-
sufficient evidence that multiemployer bargaining had
ever been established. He further found that, even as-
suming it had been, that the Union's and Employer's
practice of changing contract effective dates at mid-
term contract reopeners, as well as at other times, pre-
vented the unit employees from ascertaining the open
period for any collective-bargaining agreement and
thus precluded them from exercising their ``last
chance'' rights, under U.S. Pillow, 137 NLRB 584(1962), to determine on a single-employer basis wheth-er they wished to retain union representation.The Board has reviewed the entire record in thisproceeding, including the briefs of the parties, and has
decided to affirm the Regional Director's Decision and
Direction of Election, but to do so solely for the rea-
sons stated below.I. THEFACTS
It is undisputed that Seagirt Health Related Facility,the Employer's predecessor,2recognized and enteredinto the first of a succession of collective-bargaining
agreements with the Union covering the petitioned-for
unit approximately 15 years ago. It is similarly undis-
puted that for at least 10 of those years the Employer's
attorney, Morris Tuchman, also represented the fol-
lowing five nursing homes in separate contract nego-
tiations with the Union: Bezalel Health Related Facil-
ity, Parkshore Health Related Facility, Golden Gate
Health Related Facility, Rego Park Nursing Home, and
Van Doren Nursing Home. Union Vice President Al-
drich testified that all the nursing home contracts con-
tained virtually identical noneconomic provisions and
very similar fringe benefits ``by virtue of having the
same attorney [Tuchman] representing the people, the
same geographical situation.''Seagirt's most recent written agreement with theUnion was executed on June 17, 1981, effective from
March 15, 1981, through March 14, 1985, with a re-
opener effective March 15, 1984, subject to interest ar-
bitration. In 1984, the Union reopened contract nego-
tiations, but the parties, after failing to reach agree-
ment, submitted the economic issues to interest arbitra-
tion, and the resulting arbitration award extended that
contract's term from March 15, 1984, through March
14, 1987, with a reopener effective March 15, 1986,
also subject to interest arbitration.In the latter part of 1985, Tuchman advised theUnion that an association named ``United Health Care
Facilities Association'' had been formed by the above
six health care employers for whom he had negotiated
separate contracts with the Union,3and the Unionagreed to negotiate future collective-bargaining agree-
ments on a multiemployer basis4Thereafter, on De-cember 10, 1985, the Union sent a letter to the Asso-
ciation, and copies to the individual employer-mem-
bers, invoking ``the reopening provisions [in] the 213WEST LAWRENCE CARE CENTER5By letter of November 11, 1985, the Union had also requesteda meeting with Seagirt in connection with bargaining on a ``multi-
employer basis.''6The proposal included a 1-year contract term with wage increaseseffective July 1, 1986, and January 1, 1987 (prior Seagirt contracts
provided for increases in March and September instead of July and
January), the establishment of a pension program, increased con-
tributions to the Welfare and Prepaid Legal funds, increased vacation
leave, uniform allowance, and longevity pay.7It is apparent that these reopener negotiations in May and June1986, although referred to as ``United Health Care Facilities Asso-
ciationÐ1986 Negotiations'' in Attorney Tuchman's June 3, 1986
letter to the Union, were in fact conducted in a series of meetings
between one or another individual employer and the Union. The let-
ter, thus, makes clear that Tuchman anticipated only a single ``cli-
ent'' present at each scheduled meeting; and each meetingÐheld at
the health facility involvedÐwas attended by Tuchman, representa-
tives of the Union including employees from that facility, and rep-
resentatives of that health facility employer.8Maurice Radzik, Seagirt's administrator, testified that the Em-ployer could not agree to any wage increases because of the uncer-
tainty of reimbursement by New York State.9By letter that same day, the Union acquiesced in Golden GateHealth Related Facility's withdrawal from the Association, which
was based on a desire to have a different arbitrator than the one cho-
sen to handle the interest arbitration for the other employers.10Neither this nor any other document in evidence reflects a mid-term ``conversion'' of the single-employer contracts into a multiem-
ployer or association contract.11A decertification petition was filed that same day, in SeagirtHealth Related Facility, Case 29±RD±683, but was subsequently
withdrawn at the Union's behest.12On June 2, 1987, the arbitrator issued a supplemental awardstyled, ``Local 1115 Joint Board and Seagirt Health Related Facility
(United Health Care Facilities Association),'' for the purpose of
granting an extra $125 to the employees of Seagirt only. (This was
purportedly done to accommodate the 3-month discrepancy between
dates of annual increases before and after the arbitration award.)agreements between us.''5Union Business Representa-tive Patrick Berry testified that at a meeting with 40
to 50 Seagirt bargaining unit employees in early 1986
to develop bargaining demands for the reopener nego-
tiations, he informed them that Seagirt was a ``part of
an association ... [and] would be involved with a
group of other nursing homes for the upcoming agree-
ment ....''
At the first reopener meeting with AttorneyTuchman and Seagirt representatives on May 12, 1986,
the Union only presented its written proposal, entitled
``DemandsÐAll Member Facilities of United Health
Care Facilities Association.''6At the subsequentSeagirt bargaining meetings on May 27 and June 25,
1986,7the Seagirt management responded to theUnion's demands by stating it ``had nothing to give.''8Berry testified that management's refusal to discuss ec-
onomics upset the union negotiators and that he ex-
plained to the employees in the June 25 meeting ``an
alternative which was to go to arbitration and by being
a part of an association they had more bargaining
power.'' Thereupon, nine Seagirt employees who were
members of the bargaining committee at Seagirt signed
a document stating, ``The committee of Seagirt H.R.F.
accept the proposal to have interest arbitration in con-
nection with economic terms under the contract be-
tween the Union and United Health Care Facilities As-
sociation.'' As the Regional Director correctly noted,
on June 25, l986, there were individual agreements in
effect between the Union and each of the nursing
homes, including Seagirt, but no contract between the
Union and the Association.On August 1, 1986, the Union notified the Associa-tion and employer-members that it was submitting ``to
interest arbitration the issue of economic terms and
conditions of employment to be effective in accordwith the agreement between the parties.''9Thereafter,on August 8, Union and Association representatives
signed a letter agreeing to submit to interest arbitration
the economic terms of a ``renewal Collective-Bar-
gaining Agreement effective 4/1/86 through 3/30/88
with a reopening effective for the period 4/1/87
through 3/30/88.''10On August 26, 1986, the interestarbitration was opened with Union and Association
representatives, as well as employees from the em-
ployer-members, in attendance. The arbitrator ad-
journed the hearing early to consider the Union's re-
quest to subpoena financial information from the Asso-
ciation members. The arbitration proceeding was re-
convened on November 24, 1986,11with designatedseating areas for the employees of the various Associa-
tion members. The arbitrator heard the positions of the
parties and made an ``in camera'' inspection of the
subpoenaed financial material, and closed the hearing.On February 18, 1987, the arbitrator issued an awardwhich extended the term of the contracts for 4 years
and specified compensation to be incorporated into the
contracts, effective in January and July 1986, 1987,
and 1988.12The arbitrator's award states in pertinentpart:This interest arbitration proceeding involves cer-tain terms and conditions to be incorporated in
collective bargaining agreements covering classi-
fications of employees in the facilities of Em-
ployer members of the Association. Said Associa-
tion members covered by such milti-
[sic]employer, Association-Union agreements are:
[The five members of the Association are listed.]Pursuant to collective bargaining provisions, theparties hereto having failed to reach agreement
with respect to terms and conditions for a one-
year term (from 1986 to 1987), pursuant to a re-
opener clause, proceeded to the within arbitration
proceeding, initiated by the Union. During the
course of these proceedings, the parties agreed
that the collective bargaining agreements would
be extended beyond said one year period and con-
tinue in effect until 1990, with a reopener, subject 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13The October 1988 agreement was bifurcated into two compo-nents, the first being an agreement signed by the Union and by the
Association on behalf of all members who authorized it to act as
their bargaining agent. In addition, they also executed a series of
agreements for each separate employer-member of the Association,
setting forth the following economic terms agreed to for each sepa-
rate facility: workweek, meals, holidays, vacations, sick leave, be-
reavement leave, paternity leave, leave for marriage, uniforms, wage
increases, minimum hiring rate and classification, and cost-of-living
increases. In this latter agreement applicable to the Employer, the
Employer was still referred to as Seagirt Health Related Facility.14On that date the Union notified Attorney Tuchman of its intentto reopen negotiations. This letter provides the earliest documentary
reference to West Lawrence Care Center in this record.to arbitration, for the last year thereof, com-mencing in 1989.Following the issuance of this award, the Union initi-ated state court proceedings on an individual employer
basis in order to get judicial confirmation of the award
with respect to each employer.More than a year later, on October 18, 1988, theUnion and Association executed a written agreement,
retroactively effective from April 1, 1986, to April 1,
1990, with a contract reopener on April 1, 1989, sub-
ject to interest arbitration. The record provides little
specification on the drafting of this agreement, with
the Union and the Employer asserting that it merely
drafted a document in conformity with the arbitrator's
award. This single Association-wide agreement became
the successor to the employers' individual contracts, as
amended by the arbitrator's 1987 awards. It also con-
tained new substantive terms beyond those dictated by
the interest arbitration award, such as an attendance re-
quirement on the day before and after a holiday to
qualify for holiday pay, and the designation of a dif-
ferent arbitrator.13Thereafter, on December 15, 1988, the Union in-voked the reopener clause,14and the parties met to re-negotiate the fourth year of their contract, but on July
28, 1989, again decided to submit the economic issues
to interest arbitration. However, as previously noted,
the instant decertification and representation petitions
were timely filed prior to that date, thus triggering this
proceeding.II. CONTENTIONSOFTHEPARTIES
The Petitioners argue that the Regional Director rea-sonably determined that the decertification petition
filed on July 5, 1989, and Local 1199's representation
petition filed on July 21, 1989, were timely petitions
for elections in an appropriate unit of West Lawrence
(formerly Seagirt) employees. In particular, they con-
tend that the Regional Director had two meritorious
independent grounds for his decision. First, they con-
tend that the Regional Director correctly concluded
that, notwithstanding Attorney Tuchman's late 1985
creation of a multiemployer association and the latersubmission of economic terms and conditions to inter-est arbitration, the only evidence concerning actual
bargaining sessions involved individual bargaining be-
tween Seagirt and the Union after the Association had
been created. The Regional Director concluded there
was insufficient evidence to show that true multiem-
ployer bargaining had ever occurred.They also contend that the Regional Director cor-rectly concluded that, even assuming that there was
evidence of multiemployer bargaining, the petitions
should be accepted as timely under the rule of U.S.Pillow, 137 NLRB 584 (1962). In U.S. Pillow at 586,the Board held that in cases in which there is a history
of bargaining on a single-employer basis, an election
petition in the individual unit will be entertainedif timely filed before the insulated period of thelast individual contract, even if the employer has
adopted or joined in a multiemployer contract and
whether or not that multiemployer contract would
otherwise be a bar to a petition.The Regional Director reasoned that here, owing toconfusion about the expiration dates of the various in-
dividual collective-bargaining agreements that were ex-
tended pursuant to the terms of the interest arbitration
award issued in 1987, the Seagirt employees could not
reasonably have determined the window period for fil-
ing election petitions until after October 18, 1988,
whenÐaccording to the Regional Director's findingÐ
the Association and the Union executed a full-fledged
multiemployer contract for the first time (giving it a
1986 retroactive effective date). Because of the uncer-
tainty concerning the last individual contracts, the Re-
gional Director concluded that the rationale of U.S.Pillow should be applied to permit the filing of the twopetitions at issue here, which were timely filed with re-
spect to the 1988 agreement.The Employer and the Union contend that the evi-dence firmly demonstrates that beginning in 1985 both
parties committed to participate in and be bound by
group bargaining, and that they did engage in such
group bargaining, including interest arbitration in 1986
by their own and their employees' consent. The Em-
ployer further points out that such contract-sanctioned
interest arbitration is collective bargaining in fact, and
that the multiemployer nature of those proceedings is
reflected in the arbitrator's awards. Thus, it argues that
the arbitrator's incorporating of awarded compensation
into existing contracts is not a reference to them as
separate, individual agreements, as the Regional Direc-
tor found. Rather, the arbitrator's listing of changes
``under the LPN agreement'' and ``under the Blue Col-
lar agreement'' is merely a reflection of the fact that
there traditionally have been separate ``Blue Collar''
and ``LPN'' contracts. 215WEST LAWRENCE CARE CENTER15The Regional Director, referring to ``veiled threats,'' noted thattwo employees testified that union representatives told them they
would lose benefits if they pursued the petition and would receive
better representation if they rescinded it. The Employer argues that
no basis for a finding of actual coercion exists, and that the record
shows nothing more than the Union's telling the employees they
would be better off with union representation than without it.16We affirm the Regional Director's finding that the instant peti-tions were timely filed after the third year of a 4-year collective-bar-
gaining agreement and prior to execution of a renewal agreement.
(As noted in sec. I, above, the 1988 agreement was retroactively
given a 1986±1990 term.) In light of our disposition of this case, we
find it unnecessary to pass on the Regional Director's application of
U.S. Pillow, supra. In particular, we do not rely on his observationsregarding the employees' knowledge of contract reopening periods
and their subjective understanding of the unit implications of an
associationwide contract.17Bargaining on this basis is sometimes characterized as ``conven-ience bargaining.'' See Union Plaza Hotel & Casino, 296 NLRB918 fn. 5 (Sept. 29, 1989); Standard Brands, 175 NLRB 734 (1969).They further contend that the Regional Director's re-liance on U.S. Pillow, supra, was misplaced becausethe time during which the employees should have exer-
cised their U.S. Pillow rights was in 1986, near the ex-piration date of the last contract negotiated between the
Union and Seagirt. They point out that a decertification
petition was in fact filed, and then withdrawn, at that
time.15III. DISCUSSIONWe agree with the Regional Director's decision todirect an election in the single-employer unit as re-
quested in the RC and RD petitions because we agree
with himÐfor the reasons stated in section A belowÐ
that there was no cognizable evidence of bargaining on
a multiemployer basis prior to the October 18, 1988
execution of the written Association collective-bar-
gaining agreement. Consequently, at the time the peti-
tions were filed, employees had worked in a unit gov-
erned by a multiemployer agreement for less than a
year. We conclude, for reasons stated in section B
below, that this brief identity as a multiemployer unit,
balanced against the earlier long history of bargaining
on an individual basis, should not preclude the West
Lawrence (formerly Seagirt) employees from voting
within that single-employer unit to determine whether
they wish union representation and, if so, by which
labor organization.16A. There was no Evidence of an UnequivocalIntent to be Bound by Group Bargaining PriortoOctober 1988
It is long-settled law that a claim for a multiem-ployer unit must be supported by a history of bar-
gaining on a multiemployer basis in order to defeat a
competing claim for a single-employer unit. ArdenFarms, 117 NLRB 318 (1957). We use the term ``his-tory of bargaining'' advisedly, because a mere agree-
ment to bargain on such a basis is insufficient. ArdenFarms, supra, 117 NLRB at 319 (decision at associa-tion meetings to bargain on multiemployer basis inad-equate). Accord: Ruan Transport Corp., 234 NLRB241, 242 (1978) (``bare covenant'' insufficient absent
evidence of actual participation in group bargaining).
Thus, however clear parties may have been in stating
an intent to bargain on a group basis, if their conduct
thereafter is inconsistent with this stated aim, we may
be unable to find the evidence of unequivocal intent to
``be bound in collective bargaining by group rather
than individual action'' that is critical to establishing
a history of multiemployer bargaining. Ruan TransportCorp., supra at 242.The facts of this case are unusual to say the least.Although the record does include evidence consistent
with the Employer's and the Union's claim that as
early as 1985 the Union, the Association, and the sepa-
rate employers who had joined the Association began
to interact with respect to collective bargaining as it
applied to the employees in question, the record is also
replete with indications that the prior history of single-
employer bargaining continued well after that time to
substantially affect the course of collective bargaining.
Given this significantly equivocal bargaining history
prior to the execution of the multiemployer bargainingagreement in October 1988, we find that the parties'
prior history of single-employer bargaining remained
operative as the separate employers began to bargain
with the Union on a co-ordinated basis 17and that itdid not definitively cease until the execution of the
multiemployer agreement. In sum, our conclusion that
the single-employer bargaining unit remained appro-
priate is grounded on the Employer's and the Union's
failure to show an earlier unequivocal intent to engage
solely in multiemployer bargaining.The record recurrently demonstrates that even afterthe inception of the Association as a bargaining agent,
the separate employers continued to deal individually
with the Union with respect to negotiations. The first
instance of this came in November 1985 in the union
letter to Seagirt asking for a meeting with this em-
ployer regarding bargaining on a multiemployer basis.
The incongruity of such a meeting is not explained in
the record. The following month, the Association in-
voked the reopener provisions in the single-employer
contracts, purporting that the contracts were ``between
us,'' i.e., the Union and the Association, when there is
no evidence to support this interpretation. In any event,
it appears that these reopener meetings occurred be-
tween the Union and each employer's representative
separately at each respective health care facility, where
the Union presented a uniform set of proposals to each
employer. In particular, there is a paucity of evidence
adduced regarding the three bargaining meetings held
at Seagirt in May and June 1986. There is no clear 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18The sparse evidence concerning the substance of the Seagirtmeetings led to the following colloquy between counsel at the hear-
ing: Petitioners' counsel (stating his position): ``There weren't bar-
gaining sessions.'' Attorney Tuchman: ``There may not have been,
and so what?''19Although this otherwise untimely withdrawal from the allegedmultiemployer bargaining could be warranted on the basis of mutual
consent between the Union and the Association, see Retail Associ-ates, 120 NLRB 388, 395 (1958), the record provides no indicationthat the Association agreed to Golden Gate's withdrawal.20See fn. 14, above.21In the case of the Seagirt employees, the 1981±1984 agreementinitially covered ``all employees and licensed practical nurses ex-
cluding registered nurses, office clerical employees, supervisors,
watchmen and guards.'' Under the interest arbitration award issued
December 20, 1984, this agreement was renewed and extended
through March 1987, with the arbitrator observing that the registered
nurses had been included under the prior bargaining agreement pur-
suant to an arbitration award effective in April 1983. It is clear that
Seagirt did not have separate bargaining agreements for various clas-
sifications.22See Ruan Transport Corp., supra, 234 NLRB at 242.23Mo's West, 283 NLRB 130 (1987).showing whether those meetings were single employeror multiemployer in scope. Although it is true that the
Union had previously announced to some Seagirt unit
employees that there would be association bargaining,
and that it addressed its written contract demands to
the named Association, the only testimonial accounts
of those meetings reveal that the Union's repeated
presentation of its proposals elicited only a ``have
nothing to give'' reply, or no response from the
Seagirt management representatives. This response
upset the union representatives and precipitated the in-
terest arbitration.18On August 1, the Union notifiedthe Association that in accord with ``the agreement be-
tween the parties'' (which in fact existed only on a
single-employer basis), it was submitting the negotia-
tions to interest arbitration. On this same date, the
Union freely allowed Golden Gate Health Care Center
to withdraw from the Association.19It is clear from the evidence that the interest arbitra-tion involved the Union, the Association and its em-
ployer-members, and many of their employees in an
associationwide proceeding. However, the characteriza-
tion of that arbitration as associationwide collective
bargaining does not establish a multiemployer bar-
gaining history if it does not result in a collective-bar-
gaining agreement which is multiemployer in scope.
We find the arbitrator's awards to be equivocal as to
whether the parties obtained an associationwide agree-
ment, or merely renewed and extended existing indi-
vidual contracts with uniform terms and conditions, as
was typically the case prior to the formation of the As-
sociation. In this connection, the arbitrator's reference
to the extension of the contract term for 4 years, and
his reference to ``terms and conditions to be incor-
porated in collective bargaining agreements'' is strong
indication that in his view the interest arbitration
award was intended to perpetuate a prior bargaining
history in single-employer units. His naming Seagirt as
a party in a supplemental award20is consistent withthis interpretation. Although we note that the Employ-
er's contention that the arbitrator's reference to mul-
tiple contracts may have been an allusion to the arbi-
trator's references to the ``Blue Collar Agreement,''
and the ``L.P.N. Agreement,'' contained elsewhere in
his arbitration award, we find this explanation
unpersuasive, given that the prior bargaining history
for these employers did not result in separate contractsfor these various employee subgroups.21Furthermore,the Union's implicit claim that the arbitration award
covered all members of the Association in a multiem-
ployer unit is not fully consistent with its filing of state
court proceedings against each of the employers indi-
vidually in order to have the arbitration award judi-
cially confirmed.We find, in the absence of any document convertingthe individual contracts into an associationwide agree-
ment, or unequivocal evidence establishing an earlier
multiemployer bargaining history,22that the Associa-tion agreement executed on October 18, 1988, i.e., less
than 10 months prior to the instant petitions, con-
stitutes the only solid evidence of a replacement of the
individual bargaining relationships with one that is
associationwide.B. An Election in the Single-Employer Unit wasAppropriate Given the Brief History ofMultiemployer Bargaining and the Lengthy PriorHistory of Bargaining on an Individual BasisWe do not quarrel with the general rule, cited byour dissenting colleague, that a petitioned-for unit in a
decertification election must be coextensive with the
certified or recognized unit.23This rule precludes peti-tions for otherwise appropriate units that have been
merged into the certified or recognized units. We find,
however, that the unusual circumstances of this case
bring it within an exception to the general rule and
render the single-employer unit appropriate.In Miron Building Products Co., 116 NLRB 1406(1956), the Board confronted the question whether an
RC petition for a unit of Miron's employees was ap-
propriate in view of Miron's having joined with an-
other employer to negotiate a multiemployer agreement
with the incumbent union slightly more than 10
months before the election petition. Employer Miron
and the incumbent argued that the ``history of bar-
gaining on a multiemployer basis renders [the single-
employer] unit inappropriate.'' Id. at 1407. The Board
disagreed. It noted the long history of bargaining on an
individual basis that had preceded the formation of the
dual-employer unit and the fact that ``less than 1 year
elapsed'' between the effective commencement of the
multiemployer agreement and the filing of the petition.
It then stated: ``The Board has consistently held that 217WEST LAWRENCE CARE CENTER24See U.S. Pillow, supra, 137 NLRB at 587 fn. 12, collectingcases holding that either ``less than a year'' or ``about a year'' of
multiemployer bargaining may be considered ``brief duration.25We also note that both those cases involve multilocation unitsof a single employer rather than single-employer units within a mul-
tiemployer bargaining unit. That factor alone does not necessarily
call for a different balancing of the interests at stake.26Gibbs & Cox, supra at 954 fn. 5 and 955 fn. 13; Green-WoodCemetery, supra at 1359±1360.27Wisconsin Bell, 283 NLRB 1165 (1987), on which our dis-senting colleague relies, presents somewhat different considerations.
In that case, the narrower unit±-a unit of eight employees at a singlelocation±was certified in a Board election in September 1984, andimmediately thereafter the union and the employer undertook to
bring it under the existing multilocation agreement, which expired in
1986. A decertification petition within the 8-employee unit was filed
in 1986, just before the execution of a 1986±1989 multilocation
agreement. Because there was a somewhat longer history of bar-
gaining on the more comprehensive basis there, we need not decide
now how we would rule on such facts were a similar case presented
in the future. We, however, disavow reliance on the majority opinion
in Wisconsin Bell to the extent it embraces principles inconsistentwith Miron Building Products, supra; but we also emphasize thatnothing we say in this case should be taken as indicating acceptance
of the reasoning of the dissent, which rested on the dissenting opin-
ion in Gibbs & Cox, supra. See Wisconsin Bell, supra, 283 NLRBat 1166.1As to the decertification petition, it is well-settled that a peti-tioned-for unit in a decertification petition must be coextensive with
the certified or recognized unit. Mo's West, 283 NLRB 130 (1987).Because I would find that the single-employer unit had been merged
into the multiemployer unit prior to the filing of the petition, I would
dismiss the petition on the ground that the petitioned-for unit is not
coextensive with the recognized unit. As to the representation peti-
tion, I would dismiss that petition on the ground that the petitioned-
for single-employer unit, having been merged into the multiemployer
unit, is no longer an appropriate unit for collective bargaining.2The Board has long recognized that mutual agreement betweenthe union and the employers is the basic element necessary to estab-Continuedmultiemployer bargaining history of such brief dura-tion and not predicated upon a Board certification does
not warrant the finding that only a multiemployer unit
is appropriate.'' Id. at 1407±1408 (citation omitted). It
accordingly found the single-employer unit appropriate.In the present case, as in Miron, the Employer's unitemployees have had a distinct identity in a single-em-
ployer unit for a significant period of time (approxi-
mately 15 years). The period between the unequivocal
appearance of a multiemployer unit (October 18, 1988)
and the filing of the election petitions (July 1989) was
of ``brief duration,'' i.e., less than a year.24In thesecircumstances, we will not apply the Board's unit
merger doctrine to block an election in the single-em-
ployer unit. In so doing, we are not abandoning our
concern for avoiding disruption of established bar-
gaining relationships. As the Board held in Gibbs &Cox, 280 NLRB 953, 954±955 (1986), we must weighthe interest in the stability of collective-bargaining re-
lationships against the interest in assuring employees'
freedom of choice. The longer the history of bar-
gaining in a broader unit, the greater the weight of that
history in the balance. Also relevant is the extent to
which the less comprehensive unit has had separate
collective-bargaining identity prior to the time that the
employer and union undertook to merge it into a
broader unit.We thus view the result here as entirely consistentwith the contrary results reached in Gibbs & Cox,supra, and Green-Wood Cemetery, 280 NLRB 1359(1986), which we find distinguishable on their facts.25In each of those cases, the smaller unit in which a de-
certification election was sought had, from the outset,
when the union was first recognized as the employees'
representative, existed only as part of a larger unit.26Furthermore, in each case the bargaining history in the
broader unit encompassed not only the application of
the existing contract to the smaller group of employees
but also the execution of a subsequent agreement cov-
ering the broader unit. Bargaining on the broader basis
had existed for 4 years in Gibbs & Cox and 6 yearsin Green-Wood. There was thus in those cases a settledsystem of bargaining which the Board could not justify
upsetting simply in order to allow a vote on represen-
tation by employees in a group that did not itself have
any corresponding long-time separate identity.27In thepresent case, as shown, it is the separate units thathave the long-established identity, and there is no sub-
stantial history of group bargaining that would be upset
by allowing the West Lawrence employees to vote on
the question of their representation.Accordingly, we shall affirm the Regional Director'sdirection of an election in the single employer unit.ORDERThe Regional Director for Region 29 is ordered totake further appropriate action in accord with this De-cision and the National Labor Relations Board's Rules
and Regulations.MEMBERDEVANEY, dissenting.Contrary to my colleagues, I would reverse the Re-gional Director's Decision and Direction of Election
and dismiss the decertification and representation peti-
tions at issue here. I would do so on the ground that
the single-employer unit sought in those petitions was
merged into the larger multiemployer unit prior to the
filing of the petitions1In reaching this conclusion, Iemphasize that the Union and the Employer agreed in
1985 to negotiate on a multiemployer basis and that
there is no evidence in the record that either party ever
disavowed such an intent. To the contrary, the parties
continued to negotiate on a multiemployer basis over
the next several years and eventually signed a collec-
tive-bargaining agreement in the multiemployer unit. In
these circumstances, I would find that the petitioned-
for single-employer unit was merged into the multiem-
ployer unit in 1985.2 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
lish a multiemployer bargaining unit. See Retail Associates, 120NLRB 388, 393 (1958).3I agree with the Employer and the Union that the decertificationpetition filed in 1986 was for a then-appropriate single-employer unit
under U.S. Pillow, 137 NLRB 584 (1962). Accordingly, contrary tothe Regional Director, I would find that the ``last chance'' require-
ment set out in U.S. Pillow has been satisfied in the present case.The majority, however, relies on the history of bar-gaining in the single-employer unit to find that the pe-
titioned-for single-employer unit is appropriate and as-
serts that the interest-of-bargaining stability justifies
such a result. I do not agree. I believe that by failing
to distinguish the facts of the present case from cases
in which the Board properly relies on bargaining his-
tory and by failing to follow precedent as set out in
Wisconsin Bell, 283 NLRB 1165 (1987), which themajority overrules today without discussion, the major-
ity undermines the very goal of bargaining stability
that it seeks to ensure. In this regard, I emphasize that
in the present case, as in Wisconsin Bell, neither theUnion nor the Employer contends that a multiemployer
unit is inappropriate nor attempts to disavow the 1988
collective-bargaining agreement applicable to the mul-
tiemployer unit. Thus, in contrast to the cases relied on
by the majority, neither party here seeks to disavow its
bargaining obligation vis-a-vis the merged unit. In
these circumstances, I would find that the history of
bargaining in the single-employer unit is not disposi-
tive and does not outweigh the clearly evidenced intent
of the parties to negotiate on a multiemployer basis.
Further, I believe that nothing can do more to under-mine the bargaining on a multiemployer basis than toplace the parties, contrary to their wishes, in the bar-
gaining position they were in almost 6 years ago and
prior to the signing of the 1988 collective-bargaining
agreement.Finally, I note that in affirming the Regional Direc-tor, the majority states that the result protects the Sec-
tion 7 rights of employees to choose their bargainingrepresentative in a single-employer unit. While I agree
with my colleagues that bargaining unit members
should be informed of a unit merger at the time so that
they may have an opportunity to express their views
on the matter, I note that in the present case it is
uncontested that the Employer's unit employees were
informed of the merger in early 1986 and that one em-
ployee did in fact file a decertification petition in No-
vember 1986.3In these circumstances, I believe that the employees'Section 7 rights were sufficiently protected. For all the
above reasons, I would follow Wisconsin Bell and dis-miss the petitions.